DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 959, 783. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the features of examining claim 1 [see column 20 lines 16-34].

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent No. 10, 959, 783. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the features of examining claim 36 [see column 22 lines 25-46].

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent No. 10, 959, 783. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the features of examining claim 39 [see column 23 lines 5-30].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Azizian et al (Pub. No.: US 2014/0163736) in view of Meyer et al (Pub. No.: US 2008/0125649).
Regarding claims 1 and 13, Azizian et al disclose a method for performing robotically-assisted surgery, comprising:
a robotic arm (first movable arm) having an end effector (manipulatable device having a working  end) that is movable with respect to a patient and an imaging device (image capturing device), wherein the imaging device is moveable (via second movable arm, emphasis added) with respect to the patient and to obtain imaging data of the patient [see abstract, 0013 -0016,0026,0035,0073];
a processor coupled to the at least one robotic arm and configured with processor-executable instructions to perform operations [see abstract, 0014,0016,0148] comprising:

controlling (through movement command received from controller, see fig 6-7) the robotic arm to move the end effector (working end) to a pre-determined position and orientation with respect to the patient based on imaging data of the patient obtained by the imaging device [see 0035, 0040,0087, 0149] by disclosing control movement of the first robot arm by commanding the first robot arm to be configured in one of the plurality of possible configurations for the first robot arm according to a desired position and orientation of the working end of the manipulatable device [see 0040] and controls movement of the robot arm 1011 to position and orient a working end of the first manipulatable device 1001 in response to commands from an input unit 1031 [see 0087];
detecting a movement of the imaging device relative to the patient [see 0016, 0138, 0143-0144, figs 2, 5, 12] by disclosing a command movement entails to rotate the robot arm (that holds the image capturing device) so the X-ray source 1117 and X-ray detector 1116 (i.e., the image capturing device) are properly positioned to start capturing the requested images of the user specified region of interest [see 0144);
moving (through movement command received from controller, see fig 6-7) the robotic arm to maintain (by maintaining the safety margins, see 0026-0028,0104) the end effector in the desired (relied on as the pre-determined, emphasis added) position and orientation with respect to the patient while avoiding collisions (using an imminent collision detector 6021,0148) with the imaging device or with the patient [see 0026, 0035, 0040, 0043-0044, 0070, 0138, 0142, 0145-0146, 0148-0149, 0153- 0154 and figs 2-3, 6] by disclosing control movement of the first robot arm by commanding the first robot arm to be configured in one of the plurality of possible configurations for the first robot arm according to a desired position and orientation of the working end of the manipulatable device [see 0040] and controls movement of the robot arm 1011 to position and orient a working end of the first manipulatable device 1001 in response to commands from an input unit 1031 [see 0087];
Azizian et al disclose such movement control of the working end of the manipulatable device commanded by the controller, is in response (due to the action commanded to be taken to avoid collision based on the movement of the second robotic arm that holds the imaging device, emphasis added) to detecting a movement of the imaging device relative to the patient [see 0016, 0040, 0043, 0143-0149,0153-0154 and figs 2, 5,12] by disclosing the controller is configured to determine which one of the first and second robot arms is to be configured in one of its plurality of possible configurations to avoid a collision with the other one of the first and second robot arms by processing required joint movements of the first and second robotic systems to move from their current configurations to others [see 0043] and controls movement of the robot arm 1011 to position and orient a working end of the first manipulatable device 1001 in response to commands from an input unit 1031 [see 0087].
Azizian et al disclose the method commands the image capturing device robot arm to move relative to the region of interest and commands the image capturing device being held by the image capturing device robot arm to capture images of the region of interest during such movement while avoiding a collision of the image capturing device robot arm and the manipulatable device robot arm [see 0108].
Azizian et al may not explicitly mention moving a robotic arm operatively attached with an imaging device and moving the imaging device and the robotic arm relative to the patient by effecting linear translation along a base of the imaging device, moving the imaging device and the robotic arm linearly relative to the patient.
Nonetheless, Meyer et al disclose moving a robotic arm (suggested robotic positioning capability, see 0037) operatively attached with an imaging device (imaging system 1) and moving the imaging device and the robotic arm relative to the patient by effecting linear translation along a base (ceiling, floor or wall, see 0032-0033) of the imaging device (imaging system 1), moving the imaging device (imaging system 1) and the robotic arm linearly relative to the patient [see 0032-0033, 0037, 0039, 0042 and fig 1] by disclosing the table may be maintained in a fixed position, and the imaging system 1, which may, for example, be a C-arm X-ray system, may have a robotic positioning capability such that, for example, the catheter tip may be maintained within the field of view of the X-ray system [see 0037, 0039]
Meyer et al disclose the imaging system 1 may include an X-ray detector 10, which may a device for obtaining real-time X-ray images and a source of X-radiation 15, positioned on an opposite side of the patient 5. The imaging system 1 may be mounted to a ceiling by an adapter 3, or have a floor or wall mounting arrangement [see 0032 and fig 1].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al and Meyer et al by moving a robotic arm operatively attached with an imaging device and moving the imaging device and the robotic arm relative to the patient by effecting linear translation along a base of the imaging device, moving the imaging device and the robotic arm linearly relative to the patient; so that the end-effector (catheter tip) may be maintained within the field of view of the X-ray system [see 0037, Meyer et all].

Regarding claim 3, Azizian et al disclose wherein the end effector is configured to receive and guide an invasive surgical tool [see 0081-0085, 0085, 0071 and figs 9, 13-14].

Regarding claim 10, Azizian et al disclose wherein the motion tracking apparatus is configured to detect a movement of the end effector (the working end of the manipulatable device that is disposed on the first movable robotic arm) from the pre-determined position and orientation with respect to the patient [see 0103, 0113, 0115, 0141] by disclosing a movement control system includes a tracking system and a controller coupled to the tracking system [see 0026]; 
receive first tracking data for the first movable arm from the tracking system and determine, based on the first kinematic data and the first tracking data, a first location of the first movable arm (thereby the working end since it moves in unison with the first movable arm, emphasis added) [see 0026, 0113].
Azizian et al disclose the method conventionally uses artificial and/or natural features of the working end that are discernible in the received image. In this case, artificial features include such things as markings or structure specifically placed on the working end to aid in determining their pose (i.e., position and orientation) [see 0113].

Regarding claim 11, Azizian et al disclose at least one of notifying a user [see figs 3-4] in response to detecting a movement of the end effector from the pre-determined position and orientation with respect to the patient [see 0026,0113] by disclosing receive first tracking data for the first movable arm from the tracking system and determine, based on the first kinematic data and the first tracking data, a first location of the first movable arm (thereby the working end since it moves in unison with the first movable arm, emphasis added) [see 0026, 0113].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Azizian et al (Pub. No.: US 2014/0163736) in view of Meyer et al (Pub. No.: US 2008/0125649) as applied to claim 1 above and further in view of Mustafa et al (Pub. No.: US 2009/0326553) and further in view of Diolaiti (Pub. No.: US 2009/0326552).
Regarding claim 2, Azizian et al disclose the robotic arm is moved using kinematics [see 0014- 0015, 0026-0027],
Azizian et al and Meyer et al don't explicitly mention inverse kinematics.
Nonetheless, Mustafa et al disclose determine instrument joint positions using a sensed instrument tip position and inverse kinematics [see 0024,0066] and multi-joint [see figs 3-4, 13-15].
In addition, Diolaiti discloses the robotic arm is moved using inverse kinematics [see 0062].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al, Meyer et al, Diolaiti and Mustafa et al by using inverse kinematics; for conversion to pitch, yaw, and extension terms to generate the instruments joint positions; thereby accurately controlling the robotic arm; to avoid singularities and limits the commanded joint positions and velocities to avoid physical limitations and without exceeding a velocity limit of a tip of an articulatable surgical instrument extending out of a distal end of the entry guide [see 0062, Diolaiti].

Claims 4-5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Azizian et al (Pub. No.: US 2014/0163736) in view of Meyer et al (Pub. No.: US 2008/0125649) as applied to claim 1 above and further in view of Anvari et al (Pub. No.: US 2013/0158565)
Regarding claim 4, Azizian et al disclose a target point in a display of the imaging data of the patient obtained by the imaging device [see 0019, 0068,0070, 0079,0081-0082] by disclosing when the user is viewing the work site on the display 1051, the region of interest is specified relative to an image of the work site being displayed at the time on the display 1051 [see 0139-0140] and the user may telerobotically control movement of a working end of the manipulatable device so that it touches an object at the work site to indicate that the region of interest should be the object that has been touched [see 0140].
Azizian et al and Meyer et al don't explicitly mention the pre-determined position and orientation of the end effector with respect to the patient is determined based on a user selection of an entrance point.
Nonetheless, Anvari et al disclose wherein the pre-determined position and orientation of the end effector with respect to the patient is determined based on a user selection of an entrance point and a target point in a display of the imaging data of the patient obtained by the imaging device [see 0046-0048, 0053-0056, 0083, fig 1A; 0107-0110].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al, Meyer et al and Anvari et al by determining the predetermined position and orientation of the end effector with respect to the patient based on a user selection of an entrance point; in order to accurately direct the working end (end effector) into the region of interest.

Regarding claim 5, Azizian et al disclose the X-ray source and X-ray detector are disposed on opposing ends of the C-arm 1105 so as to form an image capturing device [see 0079].
Azizian et al and Meyer et al may not explicitly mention a gantry defining a bore.
Nonetheless, Anvari et al disclose wherein the imaging device comprises a gantry defining a bore [see figs9A-9C, 0079] and real-time imaging environment (i.e. "in-bore" imaging) [see 0007].
Anvari et al disclose the patient may be put into the magnet bore hole of the MRI system 402 head first. Alternatively, the patient may be inserted feet first into the MRI system 402 [SEE 0079].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al, Meyer et al and Anvari et al by using a gantry defining a bore; the patient may be put into the magnet bore hole [see 0079, Anvari et all].

Regarding claim 14, Azizian et al disclose external tracker system may be of the optical type which conventionally employs optically discernible targets, which are strategically disposed on known locations of the robot arms of the image capturing device and the manipulatable device, and one or multiple optical detectors, which are disposed so as to have an unobstructed view of the targets [see 0103, 0113, 0115, 0141].
Azizian et al disclose the method conventionally uses artificial and/or natural features of the working end that are discernible in the received image. Int his case, artificial features include such things as markings or structure specifically placed on the working end to aid in determining their pose (i.e., position and orientation) [see 0113].
Azizian et al and Meyer et al don't disclose the sensing device comprises a camera.
Nonetheless, Anvari et al disclose wherein the at least one marker comprises an active or passive optical marker [see 0052, 0083] and the sensing device comprises a camera [see fig 11, 0095]. Anvari et al disclose the surgical robot 12 includes a detector subsystem 28 for determining spatial information relating to a surgical environment of the surgical robot 12 (including a subject patient) and sending/relaying said information to the control station 16 over the network 18 and the detector 28 may include a camera 30 (for capturing video and/or audio information) [see 0095].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al, Meyer et al and Anvari et al by having the sensing device comprises a camera; for determining spatial information relating to a surgical environment [see 0095, Anvari et all].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Azizian et al (Pub. No.: US 2014/0163736) in view of Meyer et al (Pub. No.: US 2008/0125649) as applied to claim 1 above and further in view of in view of Anvari et al (Pub. No.: US 2013/0158565) as applied to claim above and further in view of Hassan (Pub. No.: US 2010/0193698) as applied to claim 5 and further in view of Gregerson et al (Pub. No.: US 2004/0170254).
Regarding claim 6, Azizian et al, Anvari et al and Hassan don't explicitly mention wherein the gantry translates/tilts relative to the base.
Nonetheless, Gregerson et al disclose wherein the gantry translates relative to the base [see 0014,0026,0037,0055,0073] and the gantry positioning apparatus 20 can translate and/or tilt the gantry with respect to the support structure to position the gantry in any number of imaging positions and orientations [see 0046].
In addition, Meyer et al disclose the gantry translates relative to the base [see 0032-0033, 0037, 0039].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al, Meyer et al, Anvari et al, Hassan and Gregerson et al by having the gantry translates/tilts relative to the base; in order to move the detector closer to the object being imaged, thus increasing the field-of-view [see 0014, 0037, Gregerson et al] and to position the gantry in any number of imaging positions and orientations [see 0046, Gregerson et all].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Azizian et al (Pub. No.: US 2014/0163736) in view of Meyer et al (Pub. No.: US 2008/0125649) as applied to claim 1 above and further in view of Siewerdsen et al (Pub. No.: US 2014/0049629).
Regarding claim 7, Azizian et al, Meyer et al and Anvari et al don't disclose wherein the camera moves independently of the movement of the imaging device to maintain a surgical area of the patient within the field of view of the camera and wherein the camera is attached to a patient support.
Nonetheless, Siewerdsen et al disclose camera moves independently (by having the camera brought to table-side, 0040) of the movement of the imaging device (C-arm) to maintain a surgical area of the patient within the field of view of the camera [see 0038].  Siewerdsen et al disclose the field of view of the imaging or treatment device 14 in the real world can be tracked in real-time using the mounted tracker 12 [see 0038].  Siewerdsen et al disclose mounting the tracker somewhere within the room [see 0024] and the tracker device 12 may be mounted to a surgeon or other medical professional moving relative to the patient 16 [see 0026]. As disclosed herein, by mounting the tracker 12 (camera) to the surgeon; the camera moves independently of the imaging device and the patient support (emphasis added).
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al, Meyer et al, Anvari et al and Siewerdsen et al by having the camera moves independently of the movement of the imaging device to maintain a surgical area of the patient within the field of view of the camera; to reduce line-of-sight limitations and/or improve tracker accuracy [see 0040, Siewerdsen et al] and to provide a natural, meaningful perspective from these views [see 0039].

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Azizian et al (Pub. No.: US 2014/0163736) in view of Meyer et al (Pub. No.: US 2008/0125649) as applied to claim 1 above and further in view of Siewerdsen et al (Pub. No.: US 2014/0049629) as applied to claim 7 above and further in view of Kang (Pub. No.: US 2014/0188132).
Regarding claim 8, Azizian et al and Meyer et al don't disclose wherein the robotic arm, the imaging device and the motion tracking apparatus operate in a common coordinate system.
Nonetheless, Kang discloses wherein the robotic arm, the imaging device and the motion tracking apparatus operate in a common (by registering all coordinates) coordinate system [see 0054- 0058, 0075] by disclosing all associated coordinate systems and elements may be brought into inherent registration with the anatomy [see 0054] and it is desirable to maintain a registration between all of the involved elements [see 0055].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al, Meyer et al and Kang by having the robotic arm, the imaging device and the motion tracking apparatus operate in a common coordinate system; so that imaging and surgical intervention, such as bone or other tissue cutting, maybe accomplished with precision [see 0054-0055, Kang].

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Azizian et al (Pub. No.: US 2014/0163736) in view of Meyer et al (Pub. No.: US 2008/0125649) as applied to claim 1 above and further in view of Siewerdsen et al (Pub. No.: US 2014/0049629) as applied to claim 7 above and further in view of Kim et al (Pub. No.: US 2014/0222023) and further in view of Anvari et al (Pub. No.: US 2013/0158565). 
Regarding claim 9, Azizian et al and Meyer et al don't explicitly mention generating a boundary surface encompassing at least a portion of the patient, wherein the movements of the robotic arm are controlled such that no portion of the robotic arm may enter the boundary surface.
Nonetheless, Kim et al disclose generating a boundary surface (boundary that defines a no-fly zone) encompassing at least a portion of the patient, wherein the movements of the robotic arm are controlled (through the controller) such that no portion of the robotic arm may enter the boundary surface [see 0064-0065 and figs 10A-10B].
Azizian et al, Meyer et al and Kim et al don't disclose wherein the boundary surface is generated by tracking a plurality of markers on the patient using the motion tracking apparatus.
Nonetheless, Anvari et al disclose wherein the boundary surface (defined work envelope to define keep-out and work within zones) is generated by tracking a plurality of markers on the patient using the motion tracking apparatus [see 0103].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al, Anvari et al, Meyer et al and Kim et al by generating a boundary surface encompassing at least a portion of the patient, wherein the movements of the robotic arm are controlled such that no portion of the robotic arm may enter the boundary surface; wherein the boundary surface is generated based on a freehand tracing of the at least a portion of the patient using the robotic arm; so that the robot may then perform the procedure in an automated manner, taking into account sensor information; thereby providing high dexterity or repetition [see 0067,0069, Kim et al; to prevent the tool from contacting critical tissue, and to limit travel of the tool and by generating the boundary surface by tracking a plurality of markers on the patient using the motion tracking apparatus; to define keep-out and work within zones for surgical tasks and for collision avoidance of the multiple robotic arms and optimization of the position of instrumentation for completion of the surgical task [see 0103, Anvari et al].

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Yanof et al (Pub. No.: US 2003/0097060) in view of Meyer et al (Pub. No.: US 2008/0125649).
Regarding claim 15, Yanof et al disclose a system for performing robotically-assisted surgery, comprising an x-ray imaging device comprising an x-ray source and an x-ray detector (140) mounted to a support structure (stationary gantry 110) such that at least one of the x-ray source (120) and the x-ray detector(140) is configured to rotate (by having the x-ray tube arranged on the rotating gantry 114 for rotation therewith, 0028) with respect to the support structure (stationary gantry 110) to obtain x-ray images from different (by rotating the x-ray source) projection angles relative to an object being imaged [see 0028, fig 1].
Yanof et al disclose a robotic arm (200) having a first end configured to extend into an imaging area between the source (120) and the detector (140) as shown in fig 1 and a second end (shown in fig 1 with element 210 between source 120 and detector 140) attached to the support structure (stationary gantry 110) [see abstract, 0028, 0034-0035, and fig 1].
Yanof et al disclose wherein the at least one of the x-ray source (120) and the x-ray detector (140) is configured to rotate around two (horizontal and vertical axes as shown in fig 1) mutually perpendicular axes with respect to the support structure (stationary gantry 110) and the second end (being attached to gantry 110) of the robotic arm 200 [see fig 1].  Yanof et al disclose the system includes a medical imaging apparatus which intermittently during the procedure obtains, upon demand, real-time medical images of the actual procedure and a robotic arm holds a medical instrument that is used to perform the procedure [see abstract, 0012-0013,0017]; thereby, wherein the robotic arm is configured to maintain (by holding, emphasis added) a pre-determined position and orientation while the x-ray imaging device obtains x-ray images from different projection angles relative to the object being imagined (emphasis added).
Yanof et al don’t disclose an x-ray imaging device comprising a base and a support structure, the support structure configured to linearly translate along the base, wherein the robotic arm moves with the support structure relative to the base when the support structure moves to obtain x-ray images.
Nonetheless, Meyer et al disclose moving a robotic arm (suggested robotic positioning capability, see 0037) operatively attached with an imaging device (imaging system 1) and moving the imaging device and the robotic arm relative to the patient by effecting linear translation along a base (ceiling, floor or wall, see 0032-0033) of the imaging device (imaging system 1), moving the imaging device (imaging system 1) and the robotic arm linearly relative to the patient [see 0032-0033, 0037, 0039, 0042 and fig 1] by disclosing the table may be maintained in a fixed position, and the imaging system 1, which may, for example, be a C-arm X-ray system, may have a robotic positioning capability such that, for example, the catheter tip may be maintained within the field of view of the X-ray system [see 0037, 0039]
Meyer et al disclose the imaging system 1 may include an X-ray detector 10, which may a device for obtaining real-time X-ray images and a source of X-radiation 15, positioned on an opposite side of the patient 5. The imaging system 1 may be mounted to a ceiling by an adapter 3, or have a floor or wall mounting arrangement [see 0032 and fig 1].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azizian et al and Meyer et al by moving a robotic arm operatively attached with an imaging device and moving the imaging device and the robotic arm relative to the patient by effecting linear translation along a base of the imaging device, moving the imaging device and
the robotic arm linearly relative to the patient; so that the end-effector (catheter tip) may be maintained within the field of view of the X-ray system [see 0037, Meyer et al] and by using a base anda support structure, the support structure configured to linearly translate along the base, wherein the robotic arm moves with the support structure relative to the base when the support structure moves to obtain x-ray images; so that the end-effector (catheter tip) may be maintained within the field of view of the X-ray system [see 0037, Meyer et all].

Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Yanof et al (Pub. No.: US 2003/0097060) in view of Meyer et al (Pub. No.: US 2008/0125649) as applied to claim 15 above and further in view of Kang (Pub. No.: US 2014/0188132).
Regarding claims 16-17, Yanof et al don't disclose wherein the at least one of the x-ray source and the x-ray detector is configured to translate in at least one direction with respect to a first portion of the support structure, and the second end of the robotic arm is attached to a second portion of the support structure that translates with the at least one of the x-ray source and the x-ray detector relative to the first portion of the support structure.
Nonetheless, Kang discloses wherein the at least one of the x-ray source (34) and the x-ray detector (36) is configured to translate in at least one direction with respect to a first portion of the support structure (32), and the second end of the robotic arm is attached to a second portion of the support structure (32) that translates with the at least one of the x-ray source(34) and the x-ray detector (36) relative to the first portion of the support structure (32) [see figs 3B -3N, 4A-4B, 0054-0055 and 0070].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Yanof et al, Meyer et al and Kang by having the at least one of the x- ray source and the x-ray detector is configured to translate in at least one direction with respect to a first portion of the support structure, and the second end of the robotic arm is attached to a second portion of the support structure that translates with the at least one of the x-ray source and the x-ray detector relative to the first portion of the support structure; in order to position the image device in any number of desired imaging positions and orientations relative to the patient.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yanof et al (Pub. No.: US 2003/0097060) in view of Meyer et al (Pub. No.: US 2008/0125649) as applied to claim 15 above and further in view of Gregerson et al (Pub. No.: US 2004/0170254).
Regarding claim 18, Yanof et al disclose wherein the imaging device comprises a generally O- shaped imaging gantry (rotating gantry 114) containing the x-ray source (120) and the x-ray detector (140) [see 0028, 0034-0035].
Yanof et al and Meyer et al don't explicitly mention the imaging gantry is configured to tilt with respect to the support structure and the second end of the robotic arm.
Nonetheless, Gregerson et al disclose wherein the gantry translates relative to the base [see 0014,0026,0037,0055,0073] and the gantry positioning apparatus 20 can translate and/or tilt the gantry with respect to the support structure to position the gantry in any number of imaging positions and orientations [see 0046].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Yanof et al, Meyer et al, Gregerson et al by having the gantry translates/tilts relative to the support structure; in order to move the detector closer to the object being imaged, thus increasing the field-of-view [see 0014, 0037, Gregerson et al] and to position the gantry in any number of imaging positions and orientations [see 0046, Gregerson et all].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanof et al (Pub. No.: US 2003/0097060) in view of Meyer et al (Pub. No.: US 2008/0125649) as applied to claim 15 above and further in view of in view of Gregerson et al (Pub. No.: US 2004/0170254) as applied to claim 18 above and further in view of Deutschmann (Pub. No.: US 2014/0046212).
Regarding claim 19, Yanof et al, Meyer et al and Gregerson et al don't disclose wherein the support structure comprises a gimbal having a pair of arms that connect to the imaging gantry on opposite sides of the gantry, and the second end of the robotic arm is attached to the gimbal.
However, a gimbal is defined as a pivoted support that allows the rotation of an object about a single axis (emphasis added).
Nonetheless, Deutschmann discloses c-shaped bow that behaves as a gimbal (bow 2 as shown in fig 3) having a pair of arms (legs 21 and 22 of the C-shaped bow 2 as shown in fig 3) that connect to the imaging gantry (ring system 3 behaves as a gantry, emphasis added) on opposite sides of the gantry, and the second end (leg 22) of the robotic arm (1) is attached to the gimbal (bow 2) as shown in figs 1 a-1 b, 0041].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Yanof et al, Meyer et al, Gregerson et al and Deutschmann by using a gimbal having a pair of arms that connect to the imaging gantry on opposite sides of the gantry, and the second end of the robotic arm is attached to the gimbal; because gimbals allow movement in any direction.

Regarding claim 20, Yanof et al disclose the system of claim 188, wherein the support structure (110) attaches to one side of the imaging gantry and supports the imaging gantry in a cantilevered fashion [see fig 1] and the second end of the robotic arm (200) is attached to a support member (110) that extends from the support structure (110) and above at least a portion of an outer circumference of the generally O-shaped imaging gantry [see fig 1,0028,0034-0035].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793